
	
		II
		110th CONGRESS
		1st Session
		S. 1804
		IN THE SENATE OF THE UNITED STATES
		
			July 17, 2007
			Mr. Burr (for himself
			 and Ms. Collins) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		A BILL
		To enhance the ability of the United States to prevent,
		  prepare for, detect, and respond to agriculture and food
		  emergencies.
	
	
		1.Short
			 title; table of contents
			(a)Short
			 titleThis Act may be cited
			 as the National Agriculture and Food
			 Defense Act of 2007.
			(b)Table of
			 contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of
				contents.
					Sec. 2. Senses of Congress.
					Sec. 3. Definitions.
					TITLE I—National agriculture and food defense leadership,
				organization, and planning
					Sec. 101. Agriculture and food defense leadership,
				organization, and functions.
					Sec. 102. Leadership of the Department of Homeland
				Security.
					Sec. 103. Leadership in the Department of
				Agriculture.
					Sec. 104. Leadership in the Department of Health and Human
				Services.
					Sec. 105. National Agriculture and Food Defense
				Strategy.
					Sec. 106. National Veterinary Stockpile Advisory
				Committee.
					Sec. 107. Submission of integrated food defense
				budget.
					TITLE II—State agriculture and food defense
				activities
					Sec. 201. State agriculture and food defense
				activities.
					Sec. 202. Agricultural Biosecurity Corps.
					TITLE III—Partnerships with private sector
					Sec. 301. Coordinating councils.
					TITLE IV—National detection, response, and recovery laboratory
				networks
					Sec. 401. National detection, response, and recovery laboratory
				networks.
					Sec. 402. Integration of networks.
					Sec. 403. On-site rapid diagnostic tools.
					TITLE V—Decontamination and disposal
					Sec. 501. Sense of Congress.
					Sec. 502. Decontamination and disposal standards and
				plans.
					Sec. 503. Rural rendering capacity building.
					Sec. 504. Study relating to food irradiation.
				
			2.Senses of
			 Congress
			(a)Sense of
			 Congress regarding national securityIt is the sense of Congress
			 that—
				(1)the agriculture
			 and food system in the United States is a fundamental element—
					(A)of the national
			 security of the United States;
					(B)of the stability
			 of the national economy; and
					(C)in the production
			 of raw materials and energy in the United States; and
					(2)to protect the
			 national security of the United States, the United States should protect and
			 defend the agriculture and food system in the United States.
				(b)Sense of
			 Congress regarding One MedicineIt is the sense of Congress
			 that—
				(1)many infectious
			 diseases affect both humans and animals, and a significant number of those
			 diseases cross over between the 2 different populations; and
				(2)to protect the
			 human and animal health of the United States, the United States should develop
			 a unified human and veterinary approach against infectious diseases
			 that—
					(A)anticipates
			 disease evolution; and
					(B)acts
			 progressively.
					(c)Sense of
			 Congress regarding vulnerabilityIt is the sense of Congress that
			 the agriculture and food system in the United States is vulnerable to diseases,
			 pests, and poisonous agents that—
				(1)occur
			 naturally;
				(2)are
			 unintentionally introduced; or
				(3)are intentionally
			 introduced by acts of terrorism.
				(d)Sense of
			 Congress regarding impactIt is the sense of Congress that the
			 agriculture and food system in the United States is an extensive, open,
			 interconnected, diverse, and complex structure that provides potential targets
			 for acts of terrorism that could have catastrophic human health and economic
			 impacts.
			(e)Sense of
			 Congress regarding human healthIt is the sense of Congress that
			 the health of the citizens of the United States is vulnerable to an attack on
			 the agriculture and food system because—
				(1)certain animal
			 diseases can affect humans;
				(2)animal
			 populations can—
					(A)become reservoirs
			 of disease; and
					(B)be used as
			 amplifiers for the promotion of human disease;
					(3)food systems can
			 become delivery mechanisms for diseases and poisonous agents; and
				(4)a highly
			 contagious animal disease could seriously disrupt the food supply of the United
			 States.
				(f)Sense of
			 Congress regarding layered defensesIt is the sense of Congress
			 that Federal, State, local, and tribal governments and the private sector have
			 a joint responsibility to collaboratively defend and protect the agriculture
			 and food system in the United States through layered defenses established at
			 the Federal, State, and local levels.
			(g)Sense of
			 Congress regarding policyIt
			 is the sense of Congress that the United States should protect the agriculture
			 and food system from terrorist attacks, major disasters, and other emergencies
			 by—
				(1)identifying and
			 prioritizing critical infrastructure and key resources to establish protection
			 requirements;
				(2)developing
			 awareness and early warning capabilities to recognize threats to the
			 infrastructure and resources;
				(3)mitigating
			 vulnerabilities of the infrastructure and resources at critical production and
			 processing nodes;
				(4)enhancing
			 screening procedures for domestic and imported products;
				(5)enhancing
			 capabilities to track and trace domestic and imported products; and
				(6)enhancing
			 response and recovery procedures.
				3.DefinitionsIn this Act:
			(1)ABCorpsThe
			 term ABCorps means the Agricultural Biosecurity Corps carried out
			 by the Secretary of Agriculture under section 202(a).
			(2)AdministratorThe
			 term Administrator means the Administrator of the Environmental
			 Protection Agency.
			(3)Advisory
			 CommitteeThe term Advisory Committee means the
			 National Veterinary Stockpile Advisory Committee established under section
			 106(a).
			(4)Agriculture and
			 food defenseThe term agriculture and food defense
			 means the protection against, preparation for, and response to an intentional
			 attack, adulteration, or contamination of, an agriculture or food product by a
			 chemical, biological, or radiological agent, or other manmade incident or
			 intentional act that affects marketing, processing, or transportation within
			 the agriculture and food system.
			(5)Assistant
			 SecretaryThe term Assistant Secretary means the
			 Assistant Secretary for Health Affairs of the Department.
			(6)CouncilThe
			 term council means a Regional Agriculture and Food Defense
			 Continuity of Business Council established by an appropriate State authority
			 under section 201(d)(3)(A).
			(7)Critical
			 infrastructureThe term critical infrastructure has
			 the meaning given the term in section 1016(e) of the USA PATRIOT Act of 2001
			 (42 U.S.C. 5195c(e)).
			(8)DepartmentThe
			 term Department means the Department of Homeland Security.
			(9)DirectorThe
			 term Director means the Director of the Office of Management and
			 Budget.
			(10)Emergency
			 response providersThe term emergency response
			 providers has the meaning given the term in section 2 of the Homeland
			 Security Act of 2002 (6 U.S.C. 101).
			(11)Foreign animal
			 diseaseThe term foreign animal disease means a
			 transmissible livestock, poultry, or emerging animal disease that, as
			 determined by the Secretary of Agriculture—
				(A)is not naturally
			 occurring in the United States (including any territory of the United States);
			 and
				(B)has the potential
			 to significantly impact—
					(i)the
			 health of the citizens of the United States; or
					(ii)the economy of
			 the United States.
					(12)HSPD–9The
			 term HSPD–9 means the Homeland Security Presidential Directive 9,
			 dated January 30, 2004 (relating to the establishment of a national policy to
			 defend the agriculture and food system against terrorist attacks, major
			 disasters, and other emergencies) or any successor policy.
			(13)Key
			 resourcesThe term key resources has the meaning
			 given the term in section 2 of the Homeland Security Act of 2002 (6 U.S.C.
			 101).
			(14)National
			 Incident Management SystemThe term National Incident
			 Management System means the system developed pursuant to section
			 504(a)(5) the Homeland Security Act of 2002 (6 U.S.C. 314(a)(5)).
			(15)National
			 Response PlanThe term National Response Plan means
			 the plan developed pursuant to section 504(a)(6) of the Homeland Security Act
			 of 2002 (6 U.S.C. 314(a)(6)).
			(16)ProgramThe
			 term program means the Department of Homeland Security Agriculture
			 and Food Defense Rotational Expertise Program established under section
			 102(b).
			(17)SecretaryThe
			 term Secretary means the Secretary of Homeland Security.
			(18)Secretary
			 concernedThe term Secretary concerned means a group
			 comprised of—
				(A)the Secretary of
			 Agriculture;
				(B)the Secretary;
			 and
				(C)the Secretary of
			 Health and Human Services.
				(19)Strategic
			 National StockpileThe term Strategic National
			 Stockpile means the stockpile maintained by the Secretary of Health and
			 Human Services under section 319F–2(a)(1) of the Public Service Health Act (42
			 U.S.C. 247d–6b(a)(1)).
			(20)StrategyThe
			 term strategy means the National Agriculture and Food Defense
			 Strategy developed under section 105(a)(1).
			(21)Under
			 SecretaryThe term Under Secretary means the
			 individual appointed to the position of Under Secretary for Protection,
			 Preparedness, and Response established by section 103(a).
			INational
			 agriculture and food defense leadership, organization, and planning
			101.Agriculture
			 and food defense leadership, organization, and functions
				(a)LeadershipThe
			 Secretary of Homeland Security shall lead, coordinate, and integrate, to the
			 maximum extent practicable, efforts by Federal departments and agencies, State,
			 local, and tribal governments, and the private sector to enhance the protection
			 of critical infrastructure and key resources of the United States, including
			 the critical infrastructure and key resources of the agriculture and food
			 system.
				(b)Specific
			 sectorsIn accordance with guidance provided by the Secretary
			 under subsection (a)—
					(1)the Secretary of
			 Agriculture shall serve as the lead Federal official for efforts described in
			 subsection (a) relating to agriculture and meat, poultry, and egg food
			 products;
					(2)the Secretary of
			 Health and Human Services shall serve as the lead Federal official for efforts
			 described in subsection (a) relating to food products other than meat, poultry,
			 and egg products; and
					(3)the Administrator
			 of the Environmental Protection Agency shall serve as the lead Federal official
			 for efforts described in subsection (a) relating to drinking water and waste
			 water treatment systems.
					102.Leadership of
			 the Department of Homeland Security
				(a)Assistant
			 Secretary for Health AffairsSection 516 of the Homeland Security Act of
			 2002 (6 U.S.C. 321e) is amended—
					(1)in the section heading, by adding at the
			 end and Assistant Secretary
			 for Health Affairs;
					(2)by striking
			 subsection (a) and inserting the following:
						
							(a)Appointment
								(1)In
				generalThere shall serve in the Department a Chief Medical
				Officer, who shall be appointed by the President, by and with the advice and
				consent of the Senate.
								(2)StatusThe
				Chief Medical Officer shall have the rank of, and serve as, Assistant Secretary
				for Health
				Affairs.
								;
					(3)in subsection
			 (b), by striking Chief Medical Officer and inserting
			 Assistant Secretary for Health Affairs;
					(4)in subsection
			 (c)—
						(A)in the matter
			 preceding paragraph (1)—
							(i)by
			 striking Chief Medical Officer and inserting Assistant
			 Secretary for Health Affairs; and
							(ii)by
			 inserting , human, and animal health after
			 medical;
							(B)in paragraph (6),
			 by striking and at the end;
						(C)by redesignating
			 paragraph (7) as paragraph (9); and
						(D)by inserting
			 after paragraph (6) the following:
							
								(7)serving
				as—
									(A)the principal
				advisor to the Secretary on issues relating to agriculture and food
				defense;
									(B)the primary point
				of contact of the Department on issues relating to agriculture and food defense
				with—
										(i)the Department of
				Agriculture;
										(ii)the Department
				of Health and Human Services;
										(iii)the
				Environmental Protection Agency;
										(iv)other Federal
				departments and agencies;
										(v)State, local, and
				tribal governments; and
										(vi)the private
				sector;
										(8)providing
				leadership and ensuring coordination of the activities of the Department
				relating to agriculture and food defense;
				and
								;
				and
						(5)by adding at the
			 end the following:
						
							(d)Continuation of
				service of current officialAn individual serving as the
				Assistant Secretary for Health Affairs as of the date of enactment of the
				National Agriculture and Food Defense Act of 2007, or an individual who is
				appointed to the position of acting Assistant Secretary for Health Affairs, may
				continue to serve until the date on which an Assistant Secretary for Health
				Affairs is appointed after the date of enactment of the National Agriculture
				and Food Defense Act of
				2007.
							.
					(b)Department of
			 Homeland Security agriculture and food defense rotational expertise
			 program
					(1)EstablishmentNot
			 later than 180 days after the date of enactment of this Act, the Secretary,
			 acting through the Assistant Secretary, in coordination with the Assistant
			 Secretary for Infrastructure Protection, shall establish and carry out the
			 Department of Homeland Security Agriculture and Food Defense Rotational
			 Expertise Program—
						(A)to build
			 partnerships with each entity described in subparagraphs (A) through (C) of
			 paragraph (2); and
						(B)to assist in
			 carrying out the agriculture and food defense activities of the
			 Department.
						(2)Detailing of
			 expertsIn carrying out the program, the Assistant Secretary, in
			 coordination with the Assistant Secretary for Infrastructure Protection, shall
			 facilitate, on a rotating basis, the detailing of experts on issues relating to
			 agriculture and food defense to the Department, including experts from—
						(A)other Federal
			 agencies, including—
							(i)the
			 Department of Health and Human Services; and
							(ii)the Department
			 of Agriculture;
							(B)State and local
			 agriculture and food agencies; and
						(C)the private
			 sector.
						(3)Encouragement
			 of certain expertsIn carrying out the program, the Assistant
			 Secretary shall encourage experts from each entity described in subparagraphs
			 (A) through (C) of paragraph (2) to participate in the program.
					103.Leadership in
			 the Department of Agriculture
				(a)EstablishmentThere
			 is established in the Department of Agriculture the position of Under Secretary
			 for Protection, Preparedness, and Response to lead, enhance, and coordinate the
			 activities of the Department of Agriculture relating to—
					(1)homeland
			 security; and
					(2)agriculture and
			 food defense.
					(b)ConfirmationThe
			 Under Secretary shall be appointed by the President, by and with the advice and
			 consent of the Senate.
				(c)DutiesThe
			 Under Secretary shall—
					(1)serve as—
						(A)the principal
			 advisor to the Secretary of Agriculture on any issue relating to Federal,
			 State, or local agriculture or food defense activities; and
						(B)the primary point
			 of contact of the Department of Agriculture for any issue relating to homeland
			 security and agriculture and food defense;
						(2)on behalf of the
			 Secretary of Agriculture—
						(A)develop and
			 manage the portions of the budget of the Department of Agriculture relating
			 to—
							(i)homeland
			 security; and
							(ii)agriculture and
			 food defense;
							(B)provide guidance
			 to, and coordinate the activities of, the Department of Agriculture on any
			 issue relating to homeland security and agriculture and food defense;
						(C)coordinate
			 integrated Federal, State, local, and tribal governmental responses to
			 outbreaks of—
							(i)highly contagious
			 or economically devastating animal diseases;
							(ii)highly infective
			 exotic plant diseases; and
							(iii)economically
			 devastating plant pest infestations; and
							(D)coordinate
			 activities of the Department of Agriculture to ensure the safety and security
			 of meat, poultry, and egg food products following a potential or actual
			 incident covered by the National Response Plan (or a successor plan);
						(3)integrate the
			 agriculture and food defense activities of the Department of Agriculture
			 (including surveillance of animal and zoonotic diseases) with—
						(A)the
			 Department;
						(B)the Department of
			 Health and Human Services;
						(C)other Federal
			 agencies;
						(D)State and local
			 agriculture and food agencies; and
						(E)members of the
			 private sector; and
						(4)perform any other
			 duty assigned to the Under Secretary by the Secretary of Agriculture.
					(d)Reports
					(1)In
			 generalNot later than 180 days after the date of enactment of
			 this Act, the Secretary of Agriculture shall submit to the relevant committees
			 of Congress a report that provides—
						(A)a concept of
			 operations plan that details the manner by which the Secretary of Agriculture,
			 acting through the Under Secretary, shall operationally coordinate and manage
			 the activities of the Department of Agriculture relating to—
							(i)homeland
			 security; and
							(ii)agriculture and
			 food defense; and
							(B)a description of
			 each management goal, proposed modification of the structure of the Department
			 of Agriculture, and proposed action to be taken by the Secretary of Agriculture
			 to complete a transition of the Department of Agriculture from the traditional
			 focus of the Department of Agriculture relating to safety and the safeguarding
			 of agriculture and food to a focus that enhances the traditional focus with a
			 new emphasis on—
							(i)homeland
			 security; and
							(ii)agriculture and
			 food defense.
							(2)One Medicine
			 reportNot later than 1 year after the date of enactment of this
			 Act, and annually thereafter, the Secretary of Agriculture shall submit to the
			 relevant committees of Congress a report that describes the status of efforts
			 to integrate activities of the Department of Agriculture relating to animal
			 health, agriculture, and human health with similar activities of—
						(A)the
			 Department;
						(B)the Department of
			 Health and Human Services; and
						(C)the Environmental
			 Protection Agency.
						(e)Executive
			 scheduleSection 5314 of title 5, United States Code, is amended
			 by adding at the end the following:
					
						Under
				Secretary for Protection, Preparedness, and
				Response.
						.
				104.Leadership in
			 the Department of Health and Human ServicesSection 313 of the Public Health Security
			 and Bioterrorism Preparedness and Response Act of 2002 (7 U.S.C. 8319) is
			 amended to read as follows:
				
					313.Surveillance
				of zoonotic diseases
						(a)In
				generalThe Secretary of
				Health and Human Services (acting through the Assistant Secretary for
				Preparedness and Response, the Director of the Centers for Disease Control and
				Prevention, and the Director of the National Institutes of Health), in
				collaboration with the Secretary of Agriculture (acting through the Under
				Secretary for Protection, Preparedness, and Response and the Administrator of
				the Animal and Plant Health Inspection Service) shall coordinate the
				surveillance of zoonotic diseases that could potentially cause a significant
				impact on public health.
						(b)IntegrationThe Secretary of Health and Human Services
				shall integrate, to the maximum extent practicable, activities of the
				Department of Health and Human services relating to animal health, agriculture,
				and human health with similar activities of—
							(1)the Department; and
							(2)the Department of
				Agriculture.
							.
			105.National
			 Agriculture and Food Defense Strategy
				(a)Development and
			 submission of strategy
					(1)In
			 generalNot later than 180 days after the date of enactment of
			 this Act, the Secretary, in coordination with the Secretary of Agriculture and
			 the Secretary of Health and Human Services, shall prepare and submit to the
			 relevant committees of Congress the National Agriculture and Food Defense
			 Strategy.
					(2)Implementation
			 planThe strategy shall include an implementation plan for use by
			 the Secretaries concerned in carrying out the strategy.
					(3)ResearchThe
			 strategy shall include a coordinated research agenda for use by the Secretaries
			 concerned in conducting research to support the goals and activities described
			 in paragraphs (1) and (2) of subsection (b).
					(4)RevisionsNot
			 later than 4 years after the date on which the strategy is submitted to the
			 relevant committees of Congress under paragraph (1), and not less frequently
			 than every 4 years thereafter, the Secretary, in coordination with the
			 Secretary of Agriculture and the Secretary of Health and Human Services, shall
			 revise and submit to the relevant committees of Congress the strategy.
					(5)Consistency
			 with existing plansThe strategy described in paragraph (1) shall
			 be consistent with—
						(A)HSPD–9;
						(B)the National
			 Incident Management System;
						(C)the National
			 Response Plan;
						(D)the National
			 Infrastructure Protection Plan;
						(E)the National
			 Preparedness Goals; and
						(F)other relevant
			 national strategies.
						(b)Components
					(1)Goals
						(A)In
			 generalThe strategy shall include a description of the process
			 to be used by the Department, the Department of Agriculture, and the Department
			 of Health and Human Services—
							(i)to achieve each
			 goal described in subparagraphs (B) through (E); and
							(ii)to evaluate the
			 progress made by Federal, State, local, and tribal governments towards the
			 achievement of each goal described in subparagraphs (B) through (E).
							(B)Preparedness
			 goalEnhance the preparedness of the agriculture and food system
			 by—
							(i)conducting
			 vulnerability assessments of the agriculture and food system;
							(ii)identifying any
			 unmet agricultural security need;
							(iii)mitigating
			 vulnerabilities of the system;
							(iv)improving
			 communication and training relating to the system;
							(v)increasing the
			 awareness of, and the ability to identify, foreign animal diseases;
							(vi)developing and
			 conducting exercises to test decontamination and disposal plans;
							(vii)developing
			 modeling tools to improve event consequence assessment and decision support;
			 and
							(viii)preparing risk
			 communication tools and enhancing public awareness through outreach.
							(C)Detection
			 goalImprove agriculture and food system detection capabilities
			 by—
							(i)identifying
			 contamination in food products;
							(ii)conducting
			 surveillance for foreign animal diseases in livestock, other animal
			 populations, and foreign plant pathogens in major crops; and
							(iii)working with
			 the private sector to implement on-farm biosecurity measures to prevent the
			 spread of diseases.
							(D)Emergency
			 response goalEnsure an efficient response to agriculture and
			 food emergencies by—
							(i)immediately
			 investigating animal disease outbreaks and suspected food contamination;
							(ii)preventing
			 additional human illnesses;
							(iii)organizing,
			 training, and equipping animal, plant, and food emergency response teams
			 of—
								(I)the Federal
			 Government; and
								(II)State, local,
			 and tribal governments;
								(iv)designing,
			 developing, and evaluating training and exercises carried out under agriculture
			 and food defense plans; and
							(v)ensuring
			 consistent and organized risk communication to the public by—
								(I)the Federal
			 Government;
								(II)State, local,
			 and tribal governments; and
								(III)the private
			 sector.
								(E)Recovery
			 goalSecure agriculture and food production after an agriculture
			 or food emergency by—
							(i)working with the
			 private sector to develop business recovery plans to rapidly resume agriculture
			 and food production;
							(ii)conducting
			 exercises of the plans described in subparagraph (D) with the goal of long-term
			 recovery results;
							(iii)rapidly
			 removing, and effectively disposing of—
								(I)contaminated
			 agriculture and food products; and
								(II)infected plants
			 and animals; and
								(iv)decontaminating
			 and restoring areas affected by an agriculture or food emergency.
							(2)HSPD–9
			 activities
						(A)In
			 generalIn preparing and implementing the strategy, the
			 Secretaries concerned shall carry out each of the activities described
			 subparagraphs (B) through (D).
						(B)National
			 preparedness, mitigation, and response
							(i)Vulnerability
			 assessments
								(I)In
			 generalThe Secretary, in coordination with the Secretary of
			 Agriculture and the Secretary of Health and Human Services, shall expand and
			 continue to carry out vulnerability assessments of the agriculture and food
			 system.
								(II)UpdatesAn
			 assessment under subclause (I) shall be updated not less frequently than once
			 every 2 years.
								(ii)Mitigation
			 strategies
								(I)In
			 generalThe Secretary and the Attorney General of the United
			 States, in consultation with the Secretary of Agriculture, the Secretary of
			 Health and Human Services, the Administrator, the Director of National
			 Intelligence, and the heads of other appropriate Federal departments and
			 agencies, shall prioritize, develop, and implement, as appropriate, mitigation
			 strategies to protect vulnerable critical nodes of production and processing
			 from the introduction of diseases, pests, and poisonous agents.
								(II)ScreeningTo
			 maximize the effectiveness of domestic inspection activities of food items in
			 the United States, the Secretary, in collaboration with the Secretary of
			 Agriculture and the Secretary of Health and Human Services, shall—
									(aa)continue to
			 expand the development and use of common screening and inspection procedures
			 for agriculture and food items entering the United States; and
									(bb)maximize
			 effective domestic inspection activities relating to food items located in the
			 United States.
									(iii)Response
			 planning
								(I)In
			 generalThe Secretary, in coordination with the Secretary of
			 Agriculture, the Secretary of Health and Human Services, the Attorney General
			 of the United States, and the Administrator, shall ensure that combined
			 Federal, State, and local response capabilities are adequate to respond quickly
			 and effectively to—
									(aa)a
			 terrorist attack affecting the agriculture and food system in the United
			 States;
									(bb)a
			 major disease outbreak affecting the national agriculture and food system in
			 the United States; and
									(cc)any
			 other disaster affecting the national agriculture and food system in the United
			 States.
									(II)Standardized
			 response planThe Secretary, in coordination with the Secretary
			 of Agriculture, the Secretary of Health and Human Services, the Attorney
			 General of the United States, and the Administrator, shall develop a
			 coordinated agriculture and food-specific standardized response plan to be
			 integrated into the National Response Plan.
								(iv)Recovery
			 systemsThe Secretary, in cooperation with the Secretary of
			 Agriculture, the Secretary of Health and Human Services, and the Administrator,
			 shall enhance recovery systems in the United States that, as determined by the
			 Secretary, are able to—
								(I)stabilize
			 agricultural production, food supply, and the United States economy;
								(II)rapidly remove,
			 and effectively dispose of, contaminated agriculture or food products or
			 infected plants or animals; and
								(III)decontaminate
			 affected premises.
								(C)National
			 veterinary stockpile
							(i)In
			 generalThe Secretary of Agriculture, in coordination with the
			 Secretary, and in consultation with the Secretary of Health and Human Services,
			 State, local, and tribal governments, and the private sector, shall develop a
			 national veterinary stockpile that, to the maximum extent practicable—
								(I)is capable of
			 deployment within 24 hours of an outbreak of animal disease;
								(II)is carried out
			 in coordination with the Strategic National Stockpile, including by using
			 mechanisms, capabilities, and infrastructure that have been developed for the
			 management, storage, and distribution of the Strategic National Stockpile;
			 and
								(III)contains
			 sufficient quantities of animal vaccine, antiviral treatments, and therapeutic
			 products to appropriately respond to the most damaging animal diseases
			 affecting human health or the economy.
								(ii)Authorization
			 of appropriationsThere are authorized to be appropriated to
			 carry out this subparagraph—
								(I)$8,000,000 for
			 fiscal year 2008; and
								(II)such sums as are
			 necessary for each of fiscal years 2009 through 2012.
								(D)National plant
			 disease recovery system
							(i)In
			 generalThe Secretary of Agriculture, in coordination with the
			 Secretary, and in consultation with the Secretary of Health and Human Services,
			 the Administrator, State, local, and tribal governments, and the private
			 sector, shall develop a national plant disease recovery system that, to the
			 maximum extent practicable—
								(I)is capable of
			 responding to a high-consequence plant disease through—
									(aa)pest control
			 measures; and
									(bb)the use of
			 resistant seed varieties within a single growing season to sustain at least a
			 reasonable level of production for economically important crops;
									(II)uses—
									(aa)the genetic
			 resources contained in the national plant germplasm system; and
									(bb)the scientific
			 capabilities of the Federal-State-industry agricultural research and extension
			 system; and
									(III)includes
			 emergency planning for the use of resistant seed varieties and other methods
			 and measures (including pesticide control measures) to prevent, slow, or stop
			 the spread of a high-consequence plant disease.
								(ii)Authorization
			 of appropriationsThere are authorized to be appropriated to
			 carry out this subparagraph—
								(I)$6,000,000 for
			 fiscal year 2008; and
								(II)such sums as are
			 necessary for each of fiscal years 2009 through 2012.
								(3)Evaluation of
			 progressThe strategy prepared by the Secretary, in coordination
			 with the Secretary of Agriculture and the Secretary of Health and Human
			 Services, under subsection (a)(1) shall include an evaluation of any progress
			 relating to the carrying out of the activities described in subparagraphs (B)
			 through (D) of paragraph (2).
					106.National
			 Veterinary Stockpile Advisory Committee
				(a)EstablishmentNot
			 later than 180 days after the date of enactment of this Act, the Secretary of
			 Agriculture, in coordination with the Secretary, and in consultation with the
			 Secretary of Health and Human Services, State, local, and tribal governments,
			 and the private sector, shall establish the National Veterinary Stockpile
			 Advisory Committee.
				(b)MembershipThe
			 Advisory Committee shall be composed of members from—
					(1)the Department,
			 including the Assistant Secretary;
					(2)the Department of
			 Health and Human Services, including—
						(A)the Assistant
			 Secretary for Preparedness and Response;
						(B)the Director of
			 the Centers for Disease Control and Prevention;
						(C)the Commissioner
			 of the Food and Drug Administration; and
						(D)the Director of
			 the National Institutes of Health;
						(3)State and local
			 governments; and
					(4)the private
			 sector.
					(c)ClassificationThe
			 Secretary of Agriculture shall ensure that each member of the Advisory
			 Committee obtains the necessary security clearance to provide for full
			 consideration of available threat and vulnerability information.
				(d)MeetingsThe
			 Advisory Committee shall meet at the call of the chairperson, but not less
			 often than biannually.
				(e)ChairpersonThe
			 Secretary of Agriculture (or a designee) shall serve as the chairperson for the
			 Advisory Committee.
				(f)DutiesThe
			 Advisory Committee shall—
					(1)review each
			 current and proposed animal vaccination policy and therapeutic policy of the
			 Department of Agriculture relating to the National Veterinary Stockpile;
					(2)evaluate threat
			 assessment information with respect to biological, chemical, and radiological
			 threats to the agriculture system;
					(3)review the
			 contents of the National Veterinary Stockpile and, based on the evaluation of
			 threat assessment information conducted by the Advisory Committee under
			 paragraph (2), identify high-priority gaps in the National Veterinary
			 Stockpile;
					(4)at least
			 annually, submit to the Secretary of Agriculture recommendations relating
			 to—
						(A)any proposed
			 modification to—
							(i)each current and
			 proposed animal vaccination policy and therapeutic policy of the Department of
			 Agriculture under paragraph (1); and
							(ii)the contents of
			 the National Veterinary Stockpile;
							(B)the development
			 of a coordinated research agenda to address each high-priority gap identified
			 under paragraph (3); and
						(C)the manner by
			 which to strengthen through partnership, and improve coordination and minimize
			 duplication of—
							(i)the
			 National Veterinary Stockpile; and
							(ii)the Strategic
			 National Stockpile; and
							(5)examine any other
			 relevant issue, as determined by—
						(A)the Secretary of
			 Agriculture;
						(B)the Secretary;
			 or
						(C)the Secretary of
			 Health and Human Services.
						(g)Authorization
			 of appropriationsThere is authorized to be appropriated to carry
			 out this section $1,000,000 for each of fiscal years 2008 through 2013.
				107.Submission of
			 integrated food defense budget
				(a)In
			 generalConsistent with HSPD–9, the Secretaries concerned shall
			 submit to the Director with the annual budget submissions of the Secretaries
			 concerned an integrated budget plan for the defense of the food system of the
			 United States.
				(b)Inclusion of
			 budget planSubject to the approval of the President, the
			 Director shall include in the budget of the President the budget plan submitted
			 by the Secretaries concerned under subsection (a).
				IIState
			 agriculture and food defense activities
			201.State
			 agriculture and food defense activities
				(a)In
			 generalTo enhance the agriculture and food defense capabilities
			 of the States, the Secretary, in collaboration with the Secretary of
			 Agriculture and the Secretary of Health and Human Services, shall provide
			 guidance, technical assistance, and support to the States in—
					(1)achieving the
			 goals described in subparagraphs (B) through (E) of section 105(b)(1);
					(2)developing and
			 implementing demonstration projects for regional agriculture and food
			 defense-related continuity of business plans;
					(3)training State,
			 local, and tribal agriculture, public health, and emergency management
			 personnel in food defense; and
					(4)improving
			 communication and coordination among State departments of agriculture and the
			 Federal Government through workforce development.
					(b)Assistance to
			 StatesIn carrying out subsection (a)(1), the Secretary shall
			 provide guidance and technical assistance to States in planning, training, and
			 conducting exercises to test State agriculture and food defense capabilities to
			 achieve the goals described in subparagraphs (B) through (E) of section
			 105(b)(1).
				(c)FundingSection
			 1014(b) of the USA PATRIOT Act (42 U.S.C. 3714(b)) is amended by adding at the
			 end the following:
					
						Grants made
				under subsection (a) may also be used by a State to carry out an activity under
				section 201 of the National Agriculture and Food Defense Act of
				2007.
						.
				(d)Regional
			 agriculture and food defense continuity of business demonstration
			 project
					(1)In
			 generalIn carrying out subsection (a)(2), the Secretary of
			 Agriculture, acting through the Under Secretary, in coordination with the
			 Secretary, State departments of agriculture, State emergency programs, and
			 State departments of health, shall enter into cooperative agreements with
			 appropriate State authorities to assist States in achieving the goals described
			 in subparagraphs (B) through (E) of section 105(b)(1).
					(2)Requirements
			 relating to cooperative agreementsThe cooperative agreements
			 described in paragraph (1) shall—
						(A)represent
			 regions, as determined by the Secretary of Agriculture, in consultation with
			 the Secretary; and
						(B)collectively
			 cover each State in the United States.
						(3)Duties of State
			 authoritiesA State authority that enters into a cooperative
			 agreement with the Secretary of Agriculture under paragraph (1) shall—
						(A)establish and
			 coordinate a Regional Agriculture and Food Defense Continuity of Business
			 Council;
						(B)develop and
			 implement a regional agriculture and food defense continuity of business
			 plan;
						(C)develop and
			 implement a geographic information system for documenting the entire
			 agriculture and food infrastructure within the region and the identification of
			 the most critical components of such infrastructure; and
						(D)not less
			 frequently than once each year—
							(i)submit to the
			 Food and Agriculture Government Coordinating Council and the Food and
			 Agriculture Sector Coordinating Council established under subsections (a)(1)
			 and (b)(1) of section 301 a report describing the activities carried out under
			 the plan under subparagraph (B);
							(ii)conduct a
			 regional exercise or drill to test the plan under subparagraph (B); and
							(iii)make such
			 modifications to the plan as the State authority determines to be necessary,
			 taking into consideration the results of the exercise.
							(4)Composition of
			 councilA council described in paragraph (3)(A) shall be composed
			 of representatives from—
						(A)State and local
			 departments of agriculture from each State located in the region, as determined
			 by the Secretary of Agriculture, in which the State of the State authority is
			 located;
						(B)homeland security
			 and emergency management programs from any State described in subparagraph
			 (A);
						(C)State and local
			 departments of health from any State described in subparagraph (A); and
						(D)the private
			 sector from any State described in subparagraph (A).
						(5)Agriculture and
			 food defense continuity of business planEach council described
			 in paragraph (3)(A) shall develop a model plan that—
						(A)is consistent
			 with—
							(i)the
			 National Infrastructure Protection Plan;
							(ii)the National
			 Response Plan;
							(iii)the National
			 Incident Management System;
							(iv)the National
			 Preparedness Goals; and
							(v)other relevant
			 national strategies;
							(B)identifies—
							(i)methods to
			 prevent, or minimize the spread of, public health consequences or economic
			 losses associated with—
								(I)animal disease
			 outbreaks;
								(II)plant disease
			 outbreaks or pest infestations; and
								(III)incidents of
			 food contamination;
								(ii)the specific
			 roles and responsibilities of public and private stakeholders in planning and
			 preparing for, responding to, and recovering from, an agriculture or food
			 emergency; and
							(iii)vulnerabilities
			 in the applicable regional agriculture and food system;
							(C)improves the
			 preparedness of the region (including the private sector) to address identified
			 agriculture and food system-related threats and vulnerabilities; and
						(D)ensures effective
			 preparedness, mitigation, response, and recovery capabilities for any threat
			 that could have a significant adverse impact on the agriculture and food
			 system.
						(6)Use of
			 fundsTo carry out any activity described in this subsection, a
			 State may use amounts made available to the State under a cooperative agreement
			 under paragraph (1) to hire 1 or more State employees.
					(7)Authorization
			 of appropriationsThere is authorized to be appropriated to carry
			 out this subsection $60,000,000 for the period fiscal years 2008 through
			 2013.
					(e)State training
			 for food defense
					(1)In
			 generalIn carrying out the training of State, local, and tribal
			 agriculture, public health, emergency response providers, and emergency
			 management personnel under subsection (a)(3), the Secretary, acting through the
			 Assistant Secretary, in coordination with the Secretary of Agriculture, acting
			 through the Under Secretary, shall enter into a cooperative agreement with a
			 national organization representing State departments of agriculture—
						(A)to educate State
			 agriculture, public health, and emergency management personnel on issues
			 relating to food defense; and
						(B)to ensure
			 consistent planning and coordination among the Federal Government, States, and
			 the private sector relating to food defense.
						(2)Authorization
			 of appropriationsThere is authorized to be appropriated to carry
			 out this subsection $1,000,000 for each of fiscal years 2008 and 2009.
					(f)State
			 agriculture and food defense liaison officers
					(1)In
			 generalTo improve communication and coordination among State
			 departments of agriculture and the Federal Government under subsection (a)(4),
			 the Secretary of Agriculture, acting through the Under Secretary, shall
			 establish a pilot program to hire and assign State liaison officers to work in
			 eligible State departments of agriculture, as determined by the Secretary of
			 Agriculture, to serve as liaisons (with respect to issues relating to
			 deliberate, accidental, or natural catastrophic agriculture and food
			 emergencies) between—
						(A)the Department of
			 Agriculture; and
						(B)the State
			 department of agriculture to which a State liaison officer is assigned.
						(2)CoordinationThe
			 Secretary of Agriculture, acting through the Under Secretary, shall, to the
			 maximum extent practicable, coordinate the placement of each epidemiological
			 fellow assigned to an eligible State department of agriculture under section
			 202(b)(1)(C) with a State liaison officer hired under paragraph (1).
					(3)Authorization
			 of appropriationsThere are authorized to be appropriated to
			 carry out this subsection—
						(A)$5,000,000 for
			 fiscal year 2008; and
						(B)such sums as are
			 necessary for each of fiscal years 2009 through 2013.
						202.Agricultural
			 Biosecurity Corps
				(a)Establishment
					(1)In
			 generalThe Secretary of Agriculture, acting through the Under
			 Secretary for Protection, Preparedness, and Response, in cooperation with State
			 departments of agriculture and State chief veterinary medical officers, shall
			 carry out a program, to be known as the Agricultural Biosecurity
			 Corps, to develop veterinary leaders at the Federal, State, and local
			 levels with epidemiological expertise who can recognize and respond to agents
			 and events that pose significant threats to animal agriculture.
					(2)ModelIn
			 establishing the ABCorps under paragraph (1), the Secretary of Agriculture
			 shall use as a model the Epidemic Intelligence Service of the Centers for
			 Disease Control and Prevention.
					(b)Epidemiology
			 fellows
					(1)In
			 generalIn carrying out the ABCorps program under subsection (a),
			 the Secretary of Agriculture, in cooperation with State departments of
			 agriculture and State chief veterinary medical officers, may enter into
			 agreements with graduate veterinarians—
						(A)to be
			 epidemiology fellows within the ABCorps;
						(B)to be initially
			 trained in veterinary epidemiology, animal agriculture disease surveillance,
			 and emergency program management at a college of veterinary medicine, in
			 coordination with an Animal and Plant Health Inspection Service Regional Office
			 of Veterinary Services; and
						(C)to be assigned to
			 train and work on a temporary basis at an eligible State department of
			 agriculture, as determined by the Secretary of Agriculture.
						(2)ApplicationTo
			 be eligible to enter into an agreement with the Secretary of Agriculture under
			 paragraph (1), a graduate veterinarian shall submit to the Secretary of
			 Agriculture an application at such time, and in such manner, as the Secretary
			 may require.
					(c)Training of
			 epidemiology fellowsTo provide for the training of eligible
			 epidemiology fellows under subsection (b)(1), the Secretary of Agriculture
			 shall enter into a contract with a college of veterinary medicine that—
					(1)is comprised of
			 faculty members who have expertise relating to veterinary epidemiology in each
			 major livestock commodity;
					(2)is located in a
			 State with diverse livestock from each commodity; and
					(3)will conduct such
			 training in collaboration with a State department of agriculture that has
			 expertise relating to—
						(A)emergency program
			 management; and
						(B)the use of
			 geographic information systems for emergency preparedness and response.
						(d)Assignment of
			 epidemiology fellows
					(1)In
			 generalEpidemiology fellows shall be assigned to eligible State
			 departments of agriculture, as determined by the Secretary of Agriculture, in
			 coordination with—
						(A)State departments
			 of agriculture; and
						(B)State chief
			 veterinary medical officers.
						(2)Eligibility of
			 State departmentsAn epidemiology fellow may be assigned by the
			 Secretary of Agriculture to a State department of agriculture if the State
			 department of agriculture submits to the Secretary of Agriculture a written
			 commitment to mentor and train the epidemiology fellow to meet each training
			 benchmark of the ABCorps.
					(3)Duties of
			 assignmentAn epidemiology fellow assigned to a State department
			 of agriculture under paragraph (1) shall—
						(A)in cooperation
			 with State and local veterinarians, assist in the diagnosis and epidemiological
			 investigation of animal diseases;
						(B)in cooperation
			 with relevant State and local animal and agriculture response teams, assist in
			 the preparation for, response to, and recovery from, deliberate, accidental, or
			 natural catastrophic animal disease outbreaks or other events that threaten the
			 health and economic viability of animal agriculture; and
						(C)contribute to
			 State efforts to improve animal agriculture biosecurity.
						(4)Encouragement
			 of participationOn the date on which any epidemiological fellow
			 completes the assignment of the epidemiological fellow to a State department of
			 agriculture under paragraph (1), the Secretary of Agriculture, in collaboration
			 with the Secretary of Health and Human Services, shall encourage the
			 epidemiological fellow—
						(A)to serve as a
			 State Agriculture and Food Defense Liaison Officer under section 201(f);
			 and
						(B)to participate in
			 the National Disaster Medical System, as operated under section 2812(a)(1) of
			 the Public Health Service Act (42 U.S.C. 300hh–11(a)(1)).
						(e)ReportNot
			 later than 4 years after the date of enactment of this Act, the Secretary of
			 Agriculture shall submit to Congress a report that contains, at a minimum, an
			 evaluation of the ABCorps.
				(f)Authorization
			 of appropriationsThere is authorized to be appropriated to carry
			 out this section $20,000,000 for the period of fiscal years 2008 through
			 2012.
				(g)Termination of
			 authority
					(1)In
			 generalSubject to paragraph (2), the program under this section
			 shall terminate on a date that occurs not later than 5 years after the date on
			 which the Secretary of Agriculture first enters into a contract with the
			 college of veterinary medicine under subsection (c).
					(2)ExceptionThe
			 Secretary of Agriculture may continue the ABCorps if the Secretary of
			 Agriculture concludes in the report submitted by the Secretary of Agriculture
			 under subsection (e) that the ABCorps was successful in training epidemiology
			 fellows to become veterinary leaders who have the capacity to recognize and
			 respond to agents and events that pose significant threats to animal
			 agriculture.
					IIIPartnerships
			 with private sector
			301.Coordinating
			 councils
				(a)Food and
			 Agriculture Government Coordinating Council
					(1)EstablishmentThe
			 Secretary shall establish a council to be known as the Food and
			 Agriculture Government Coordinating Council.
					(2)CompositionThe
			 Food and Agriculture Government Coordinating Council shall be composed of
			 appropriate representatives from Federal, State, local, and tribal governments
			 appointed by the Secretary.
					(b)Food and
			 Agriculture Sector Coordinating Council
					(1)EstablishmentThe
			 Secretary shall establish a council to be known as the Food and
			 Agriculture Sector Coordinating Council.
					(2)CompositionThe
			 Food and Agriculture Sector Coordinating Council shall be composed of
			 representatives from the private sector of the agriculture and food system of
			 the United States.
					(c)Model for
			 establishmentThe Secretary shall ensure communication and
			 coordination between the public and private sectors with respect to information
			 and activities of the council and shall use as a model the Overseas Security
			 Advisory Council of the Department of State.
				(d)DutiesEach
			 council established under this section shall—
					(1)through the
			 facilitation of partnerships between public and private entities, help unify
			 and enhance the protection of the agriculture and food system of the United
			 States;
					(2)provide for the
			 regular and timely interchange of information between each council relating to
			 the security of the agriculture and food system (including intelligence
			 information);
					(3)evaluate Federal,
			 State, local, tribal, and private sector preparedness and response plans for
			 agriculture and food defense;
					(4)identify best
			 practices standards and methods for improving the coordination among the plans
			 described in paragraph (3);
					(5)(A)conduct an annual
			 review of each regional demonstration project described in section 201(d);
			 and
						(B)based on the results of the review,
			 provide to the Secretaries concerned recommendations to improve the
			 coordination and integration of Federal assistance to States for agriculture
			 and food defense; and
						(6)recommend methods
			 by which to protect the economy and the public health of the United States from
			 the effects of—
						(A)animal or plant
			 disease outbreaks;
						(B)food
			 contamination; and
						(C)natural disasters
			 affecting agriculture and food.
						IVNational
			 detection, response, and recovery laboratory networks
			401.National
			 detection, response, and recovery laboratory networks
				(a)Establishment
					(1)In
			 generalThe Secretaries concerned shall establish the networks
			 described in subsections (b) through (d) to provide for the sharing of
			 information to support early detection of, rapid response to, and management of
			 potentially catastrophic plant and animal disease outbreaks and food-related
			 emergencies.
					(2)RequirementsThe
			 networks described in subsections (b) through (d) shall, to the maximum extent
			 practicable—
						(A)identify—
							(i)a
			 process for decisionmaking and management;
							(ii)standardized
			 terminology, and methods for testing communication and secure electronic
			 reporting;
							(iii)a
			 system of standardized laboratory methods;
							(iv)specific
			 criteria for approval as a member of the laboratory network;
							(v)a
			 process for ongoing laboratory accreditation, performance measurement, and
			 accountability; and
							(vi)the quantity of
			 laboratory surge capacity needed to respond to—
								(I)a catastrophic
			 plant or animal disease outbreak; or
								(II)a food-related
			 emergency; and
								(B)ensure
			 appropriate geographic distribution of laboratory network members—
							(i)to minimize the
			 time required to travel to participating laboratories; and
							(ii)to enable the
			 rapid reporting of laboratory results.
							(b)National plant
			 diagnostic network
					(1)In
			 generalThe Secretary of Agriculture, in consultation with the
			 Secretary of Health and Human Services and the Administrator, and in
			 coordination with the Secretary, State, local, and tribal governments, and the
			 private sector, shall develop a national plant diagnostic network that, to the
			 maximum extent practicable—
						(A)provides ongoing
			 surveillance, detection, and surge capacity for high-consequence plant diseases
			 and pest infestations;
						(B)coordinates the
			 plant diagnostic laboratory capacities of State plant laboratories;
						(C)provides
			 accessible, timely, accurate, and consistent plant disease and pest laboratory
			 services nationwide; and
						(D)responds to
			 high-consequence plant diseases and pest infestations.
						(2)Authorization
			 of appropriationsThere are authorized to be appropriated to
			 carry out this subsection—
						(A)$5,300,000 for
			 fiscal year 2008; and
						(B)such sums as are
			 necessary for each of fiscal years 2009 through 2012.
						(c)Food emergency
			 response network
					(1)In
			 generalThe Secretary of Agriculture, in coordination with the
			 Secretary, the Secretary of Health and Human Services, State, local, and tribal
			 governments, and the private sector, shall develop a national food emergency
			 response network that, to the maximum extent practicable—
						(A)provides ongoing
			 surveillance, detection, and surge capacity for large-scale food-related
			 emergencies, including an intentional attack on the food supply;
						(B)coordinates the
			 food laboratory capacities of State food laboratories;
						(C)provides
			 accessible, timely, accurate, and consistent food laboratory services
			 throughout the United States; and
						(D)responds to
			 food-related emergencies.
						(2)Authorization
			 of appropriationsThere are authorized to be appropriated to
			 carry out this subsection—
						(A)$19,000,000 for
			 fiscal year 2008; and
						(B)such sums as are
			 necessary for each of fiscal years 2009 through 2012.
						(d)National animal
			 health laboratory network
					(1)In
			 generalThe Secretary of Agriculture, in consultation with the
			 Secretary of Health and Human Services and in coordination with the Secretary,
			 State, local, and tribal governments, and the private sector, shall develop a
			 national animal health laboratory network that, to the maximum extent
			 practicable—
						(A)provides ongoing
			 surveillance, detection, and surge capacity for catastrophic animal disease
			 outbreaks and other adverse animal health events, including deliberate
			 attacks;
						(B)coordinates the
			 veterinary diagnostic laboratory capacities of State animal health
			 laboratories;
						(C)provides
			 accessible, timely, accurate, and consistent animal disease laboratory services
			 nationwide; and
						(D)responds to
			 foreign animal disease outbreaks, zoonotic diseases, and other adverse animal
			 health events, including deliberate attacks.
						(2)Authorization
			 of appropriationsThere are authorized to be appropriated to
			 carry out this subsection—
						(A)$17,500,000 for
			 fiscal year 2008; and
						(B)such sums as are
			 necessary for each of fiscal years 2009 through 2012.
						402.Integration of
			 networks
				(a)In
			 generalThe Secretary, in coordination with the Secretary of
			 Agriculture, the Secretary of Health and Human Services, and the Administrator,
			 shall establish an agreement through which the laboratory network members
			 described in subsections (b) through (d) of section 401 and any other
			 appropriate network, as determined by the Secretary, could—
					(1)agree on common
			 laboratory methods for the sharing of knowledge and information relating to
			 animal health, agriculture, and human health;
					(2)identify the
			 means by which each laboratory network member could work cooperatively—
						(A)to optimize
			 national laboratory preparedness; and
						(B)to provide surge
			 capacity during emergencies; and
						(3)engage in ongoing
			 dialogue and build relationships that will support a more effective and
			 integrated response during emergencies.
					(b)Authorization
			 of appropriationsThere are authorized to be appropriated such
			 sums as are necessary to carry out this section for each of fiscal years 2008
			 through 2012.
				403.On-site rapid
			 diagnostic tools
				(a)DevelopmentThe
			 Secretary of Agriculture, in collaboration with the Secretary and the Secretary
			 of Health and Human Services, shall develop on-site rapid diagnostic tools to
			 enable rapid diagnosis of an animal or plant disease outbreak at the site of
			 such an outbreak.
				(b)Validation
			 testing of toolsIn developing on-site rapid diagnostic tools
			 under subsection (a), the Secretary of Agriculture, in collaboration with the
			 Secretary and the Secretary of Health and Human Services, shall conduct
			 rigorous validation testing to ensure that each tool—
					(1)properly responds
			 to each disease for which the tool was developed; and
					(2)will work
			 properly when administered in the field by individuals who possess varying
			 degrees of expertise.
					VDecontamination
			 and disposal
			501.Sense of
			 CongressIt is the sense of
			 Congress that—
				(1)an effective
			 response to and recovery from an agriculture or food emergency may
			 include—
					(A)the disposal of a
			 large quantity of animals, plants, or contaminated food products; or
					(B)the
			 decontamination of areas impacted by the emergency;
					(2)most
			 decontamination and disposal actions are handled by State and local
			 governments, rather than by the Federal Government;
				(3)the Federal
			 Government, in collaboration with State, local, and tribal governments and the
			 private sector, should conduct detailed decontamination and disposal planning
			 for specific agriculture and food emergency scenarios; and
				(4)increasing
			 rendering capacity may—
					(A)provide needed
			 animal disposal surge capacity following an outbreak of catastrophic animal
			 disease; and
					(B)be used for the
			 production of energy, including the production of biofuels.
					502.Decontamination
			 and disposal standards and plans
				(a)In
			 generalThe Administrator, in coordination with the Secretaries
			 concerned, shall provide support for, and technical assistance to, State,
			 local, and tribal governments in rapidly assessing, decontaminating, and
			 recovering from an agriculture or food emergency.
				(b)Development of
			 standardsThe Administrator, in coordination with the Secretaries
			 concerned, and State, local, and tribal governments, shall develop and
			 disseminate specific standards and protocols—
					(1)to address the
			 risk of contamination following a deliberate attack using biological or
			 chemical weapons; and
					(2)to undertake
			 clean-up, clearance, and recovery activities following the decontamination and
			 disposal of specific threat agents or foreign animal diseases.
					(c)Development of
			 model plansThe Administrator, in coordination with the
			 Secretaries concerned, and State, local, and tribal governments, shall develop
			 and disseminate model plans for—
					(1)the
			 decontamination of individuals, equipment, and facilities following a
			 deliberate attack involving the use of biological or chemical weapons;
			 and
					(2)the disposal of
			 large quantities of animals, plants, or food products that have been infected
			 or contaminated by specific threat agents or foreign animal diseases.
					(d)RequirementsThe
			 model plans developed under subsection (c) shall—
					(1)be in accordance
			 with the National Response Plan;
					(2)include
			 consideration of variations relating to the geography, personnel, and resources
			 of States and local governments;
					(3)include a
			 detailed concept of the operations implementation plan;
					(4)include
			 consideration of the environmental impacts of the plan; and
					(5)include
			 consideration of the cost of implementation of the plan.
					(e)Exercises
					(1)In
			 generalThe Administrator, in coordination with the Secretaries
			 concerned and State, local, and tribal governments, shall conduct exercises at
			 least annually to evaluate and identify weaknesses in the decontamination and
			 disposal model plans described in subsection (c).
					(2)Integration
			 with National Exercise ProgramAny exercise conducted by the
			 Administrator, in coordination with the Secretaries concerned and State, local,
			 and tribal governments, shall be carried out, to the maximum extent
			 practicable, as part of the national exercise program under section 648(b)(1)
			 of the Post-Katrina Emergency Management Reform Act of 2006 (6 U.S.C.
			 748(b)(1)).
					(f)ModificationsBased
			 on the exercises described in subsection (e), the Administrator, in
			 coordination with the Secretaries concerned and State, local, and tribal
			 governments, shall review and modify as necessary the plans described in
			 subsection (c) not less frequently than biannually, including—
					(1)by taking into
			 consideration any new information obtained during the preceding 2-year
			 period;
					(2)by identifying
			 any area in which available information is insufficient; and
					(3)by identifying
			 applicable research goals.
					(g)PrioritizationThe
			 Administrator, in coordination with the Secretaries concerned and State, local,
			 and tribal governments, shall develop plans and standards under subsections (b)
			 and (c) in an identified order of priority that takes into account—
					(1)highest-risk
			 biological and chemical threat agents;
					(2)agents that could
			 cause the greatest economic devastation to the agriculture and food system;
			 and
					(3)agents that are
			 most difficult to clean or remediate.
					(h)DisseminationThe
			 Administrator shall, to the maximum extent practicable, disseminate the model
			 plans and standards developed under subsections (b) and (c) to State, local,
			 and tribal governments and the private sector through a single internet
			 portal.
				(i)Authorization
			 of appropriationsThere is
			 authorized to be appropriated to carry out this section $5,000,000 for each of
			 fiscal years 2008 through 2013.
				503.Rural
			 rendering capacity building
				(a)Outcome
			 goalThe Secretary of Agriculture, in collaboration with the
			 Administrator, the Secretary, and the private sector, shall identify an
			 increased production capacity outcome goal for the rendering industry to meet
			 national animal disposal surge capacity needs following a catastrophic animal
			 disease outbreak.
				(b)LoansThe
			 Secretary of Agriculture may provide to applicants low-interest loans—
					(1)to develop and
			 expand—
						(A)the production
			 capacity of the rendering industry of the United States; and
						(B)the ability of
			 the rendering industry of the United States to provide routine animal-tissue
			 disposal and emergency surge capacity during a catastrophic animal disease
			 outbreak;
						(2)to achieve the
			 increased production capacity outcome goal described in subsection (a);
			 and
					(3)to be used for
			 the production of energy, including the production of biofuels.
					(c)Preference for
			 applicants located in rural areasIn determining whether to
			 provide to applicants low-interest loans under subsection (b), the Secretary of
			 Agriculture shall give preference to applicants that are located in a rural
			 area of the United States.
				(d)RequirementIn
			 providing to an applicant a low-interest loan under this section, the Secretary
			 of Agriculture may require the applicant to enter into a memorandum of
			 agreement to allow the Secretary of Agriculture to utilize any portion of the
			 rendering facility of the applicant that may be needed by the Secretary of
			 Agriculture to respond to a catastrophic animal disease outbreak, as determined
			 by the Secretary of Agriculture.
				504.Study relating
			 to food irradiation
				(a)In
			 generalNot later than 180
			 days after the date of enactment of this Act, the Secretary of Agriculture, in
			 collaboration with the Secretary of Health and Human Services and the Director
			 of National Intelligence, shall enter into a contract with the National Academy
			 of Sciences under which the National Academy of Sciences shall conduct a study
			 relating to the use of irradiation technologies to enhance food defense
			 capabilities.
				(b)ScopeIn
			 conducting the study under subsection (a), the National Academy of Sciences
			 shall—
					(1)evaluate the use
			 of irradiation technologies to minimize food as a potential target of terrorism
			 by mitigating bioterrorism agents delivered through the food supply;
					(2)weigh the
			 financial cost to the private sector of implementing irradiation technologies
			 against the public health benefit of enhanced food defense capabilities;
			 and
					(3)examine—
						(A)the public health
			 benefits and risks of consuming irradiated food products; and
						(B)methods by which
			 to conduct public education activities to increase consumer confidence in
			 irradiated food products.
						(c)Report
					(1)In
			 generalThe National Academy of Sciences shall prepare and submit
			 to the Secretary of Agriculture and the Secretary of Health and Human Services
			 a report that includes—
						(A)a summary of each
			 issue included in the study under subsection (b); and
						(B)policy
			 recommendations relating to whether the benefits of developing and implementing
			 food irradiation technologies outweigh the costs of developing and implementing
			 the technologies.
						(2)Public
			 availabilityThe Secretary of Agriculture shall make the report
			 under paragraph (1) publicly available.
					(d)Authorization
			 of appropriationsThere is authorized to be appropriated to carry
			 out this section $1,000,000 for fiscal year 2008.
				
